Case 2:18-cv-09926-PSG-PLA Document 13-1 Filed 01/16/19 Page 1 of 4 Page ID #:183



     11 JAMES HAWKINS APLC
         JAMES R. HAWKINS, SBN 192925
      22 GREGORY MAURO, SBN 222239
          MICHAEL CALVO, SBN 314986
     33   9880 Research Drive, Suite 200
          Irvine, California 92618
     44   Telephone: (949) 387-7200
          Facsimile: (949) 387-6676
     55   James@jameshawkinsaplc.com
          Greg@jameshawkinsaplc.com
     66   Michael@Jameshawkinsaplc.com

     77
         Attorneys for ALLSION BURCH individually and on
      88 behalf of all others similarly situated

     99                          UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
    10
    10
    11 ALLISON BURCH, individually and on            Case No. 2:18-cv-09926-PSG-PLA
    11
          behalf of all others similarly situated,
    12
    12
                           Plaintiffs,               DECLARATION OF GREGORY
    13
    13                                               MAURO IN SUPPORT OF MOTION
                v.                                   FOR RELIEF FROM LOCAL RULE
    14
    14                                               23-3
    15 THE GEO GROUP, INC., dba GEO
    15
       CALIFORNIA, INC.; GEO                         Hearing Date: March 11, 2019
    16
    16 CORRECTIONS HOLDINGS, INC.;                   Time: 1:30 p.m.
    17 and DOES 1 through 50, inclusive,
                                                     Courtroom: 6A
    17
    18                                               Complaint Filed:         Aug. 31, 2018
    18                     Defendants.               Case Removed:            Nov. 27, 2018
    19
    19                                               Presiding Judge:   Philip S. Gutierrez
    20
    20
    21
    21
    22
    22
    23
    23
    24
    24
    25
    25
    26
    26
    27

    28


                                DECLARATION OF GREGORY MAURO, ESQ.
Case 2:18-cv-09926-PSG-PLA Document 13-1 Filed 01/16/19 Page 2 of 4 Page ID #:184



     1         I, Gregory Mauro, declare as follows:
     1
     2         1.     I am an individual over the age of 18. I am an attorney duly licensed
     2
     3   to practice law before all courts of the State of California and all United States
     3
     4   District Courts in the State of California. I am counsel of record for plaintiff
     4
     5   Allison Burch (“Plaintiff”) in the above-captioned matter. I submit this declaration
     5
     6   in support of Plaintiff’s Motion For Relief From Local Rule 23-3. I have firsthand
     6
     7   knowledge of the facts set forth in this declaration and, if called to do so, could
     7
     8   testify competently to them
     8
     9         2.     This motion is brought pursuant to Local Rule (“LR”) 7-4 and is based
     9
    10   upon the notice of application, the memorandum of points and authorities, the
    10
    11   declaration of counsel, and the proposed order lodged concurrently herewith.
    11
    12         3.     This case is still in the early stages of litigation. Plaintiff’s original
    12
    13   state court class action complaint was filed on August 31, 2018 in the Los Angeles
    13
    14   County Superior Court (Dkt. No. 1-1) against Defendants for their alleged (1)
    14
    15   failure to pay minimum wages including overtime, (2) failure to timely pay wages,
    15
    16   (3) failure to provide accurate itemized wage statements, and (4) for unfair
    16
    17   competition. Upon filing the initial complaint, the State Court implemented an
    17
    18   automatic stay on all discovery.
    18
    19         4.     On November 27, 2018, Defendants removed this Action, and
    19
    20   Plaintiff’s current deadline to submit her Motion for Class Certification (“MCC”)
    20
    21   pursuant to Local Rule 23-3 is February 25, 2019 and has not yet expired.
    21
    22         5.     As it currently stands, there will not be sufficient time to complete pre-
    22
    23   certification discovery and file a MCC by the filing deadline imposed by LR 23-3
    23
    24   of February 25, 2019. Therefore, good cause exists for the relief sought herein.
    24
    25         6.     Unlike other motions that could be brought prior to conducting
    25
    26   discovery, a MCC requires obtaining evidence outside the pleadings. This case is
    26
    27   no exception, as it alleges violations of California’s wage and hour laws, which are
    28 certified only after substantial discovery, the most time-consuming of which

                                                    -1-
                              DECLARATION OF GREGORY MAURO, ESQ.
Case 2:18-cv-09926-PSG-PLA Document 13-1 Filed 01/16/19 Page 3 of 4 Page ID #:185



     1   includes class member interviews and a statistically-relevant sampling of
     1
     2   documents (e.g., time sheets and wage statements).
     2
     3         7.     Due to the filing deadline imposed by LR 23-3, Plaintiff is unable to
     3
     4   complete meaningful discovery in support of his MCC.
     4
     5         8.     In a typical wage and hour class action, it takes approximately one
     5
     6   year from the date that discovery commences to file a well-briefed motion for
     6
     7   certification. Although the specific evidence submitted in support of certification is
     7
     8   different in each case, controlling case law will require submitting the following
     8
     9   four general types of evidence, which I refer to as “pre-certification” discovery: (1)
     9
    10   written policies and procedures concerning, for instance, compensation policies,
    10
    11   etc.; (2) sampling of time sheets and wage statements, which is then analyzed by
    11
    12   expert witnesses who prepare expert witness reports to establish predominance of
    12
    13   common questions; (3) deposition testimony of the employer’s designee(s); and (4)
    13
    14   declarations from class members.
    14
    15         9.     Here, Plaintiff’s action seeks to certify several causes of action on
    15
    16   behalf of himself and all similarly situated non-exempt California employees. In
    16
    17   order to support his application and allow this Court to make determinations as to
    17
    18   FRCP Rule 23 certification requirements, the Plaintiff is diligently preparing for
    18
    19   discovery and intends on propounding various discovery devices, to seek, without
    19
    20   limitation, contact information related to the identities of putative class members,
    20
    21   employees’ time records, employees’ wage records, and any and all policies and
    21
    22   procedures governing putative class members' employment.
    22
    23         10.    After production of policy documents by Defendant, Plaintiff will take
    23
    24   30(b)(6) depositions. Although the number of designated corporate representatives
    24
    25   varies case by case, the number of representatives is generally approximately two or
    25
    26   more witnesses, typically representatives from the human resources and payroll
    26
    27   departments. Further, it can take significant time to schedule these depositions due
    28 to scheduling issues amongst the parties and deponents.

                                                  -2-
                              DECLARATION OF GREGORY MAURO, ESQ.
Case 2:18-cv-09926-PSG-PLA Document 13-1 Filed 01/16/19 Page 4 of 4 Page ID #:186



     1         11.    Regarding the production of the class member identities, this process
     1
     2   usually tends to be a time-consuming event. Most, but not all, defendants tend to
     2
     3   serve objections to the production of the class member identities based upon
     3
     4   privacy, and most will not produce it without a court order after a motion to
     4
     5   compel, despite the law clearly favoring production, thus causing delay in
     5
     6   preparation for class certification.
     6
     7         12.    After obtaining the class contact information, I estimate it will take at
     7
     8   least ninety days to contact a sufficient number of class members and obtain
     8
     9   declarations in support of the MCC.
     9
    10         13.    Once all pre-certification discovery has been completed, I estimate it
    10
    11   will take approximately sixty days to prepare a well-drafted MCC and obtain any
    11
    12   additional evidence that is necessary before the motion is filed. Thus, in total, a
    12
    13   reasonable estimate for the filing of class certification is one year from the
    13
    14   commencement of discovery.
    14
    15         I declare under penalty of perjury pursuant to the laws of the United States
    15
    16   that the foregoing is true and correct, executed on this 16th day of January 2019 at
    16
    17   Irvine, California.
    17
    18                                            /s/ Gregory Mauro
    18
    19                                          Gregory Mauro
    19
    20
    20
    21
    21
    22
    22
    23
    23
    24
    24
    25
    25
    26
    26
    27

    28

                                                  -3-
                               DECLARATION OF GREGORY MAURO, ESQ.
